NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



C.C.J.,                                       )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D17-5113
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Pinellas
County; Kathleen T. Hessinger, Acting
Circuit Judge.

Howard L. Dimmig, II, Public Defender,
and William T. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.



BLACK, Judge.

              C.C.J. challenges two disposition orders rendered following the trial court's

finding that C.C.J. violated the conditions of his pretrial diversion plans in two separate
cases. C.C.J. raises multiple issues on appeal, including that the disposition orders

must be reversed because a certified legal intern represented C.C.J. at the violation

hearing on both cases but the record does not contain an executed written consent form

verifying his acceptance of representation by the intern. We agree that the law requires

a written consent for representation by a certified legal intern. R. Regulating Fla. Bar.

11-1.2(b), (e); see also C.B. v. State, 973 So. 2d 1285, 1285 (Fla. 4th DCA 2008)

(stating that "the lack of a written consent to representation by a certified legal intern is

fatal" even where "it appears that the supervising attorney was present and actively

participated in the defense of the juvenile"). We are therefore constrained to reverse

the disposition orders. We decline to address the other issues C.C.J. raises.

              Reversed and remanded.



BADALAMENTI and SMITH, JJ., Concur.




                                             -2-